UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
DARNELL W. MOON,                    )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                      Civil Action No. 12-0416 (RWR)
                                    )
FEDERAL BUREAU OF PRISONS,          )
                                    )
                  Defendant.        )
___________________________________ )


                                     MEMORANDUM OPINION

       This matter is before the Court on Defendant’s Motion to Vacate the Court’s Order

Granting Plaintiff’s Motion for Leave to Proceed In Forma Pauperis and Stay These

Proceedings [Dkt. #15]. 1 Because a ruling on the motion potentially would dispose of this case,

in its October 25, 2012 Order, the Court advised the plaintiff, among other things, of his

obligation to file an opposition or other response to the motion. Further, the Order expressly

warned the plaintiff that, if he failed to file his opposition by November 26, 2012, the Court

would treat the motion as conceded. To date, the plaintiff neither has filed an opposition nor

requested additional time to do so. The Court will treat the defendant’s motion as conceded.

       Pursuant to the Prison Litigation Reform Act (“PLRA”), unless a prisoner “is under

imminent danger of serious physical injury,” he may not proceed in forma pauperis if while

incarcerated he has filed at least three prior cases that were dismissed as frivolous, malicious, or

for failure to state a claim. 28 U.S.C. § 1915(g); see Ibrahim v. District of Columbia, 463 F.3d 3,

6 (D.C. Cir. 2006). Plaintiff has accumulated the requisite three strikes. Moon v. Mo. Div. of


1
       Plaintiff’s Motion for Teleconference/Video Hearing [Dkt. #17] will be denied as moot.

                                                      1
Emp’t Sec., No. 09-4140, 2009 WL 3261920, at *1 (W.D. Mo. Oct. 5, 2009) (denying leave to

proceed in forma pauperis and dismissing claims without prejudice pursuant to § 1915(g)); see

Moon v. Nat’l Asset Recovery Servs., No. 09-1129 (E.D. Mo. July 28, 2009) (dismissing as

frivolous); Moon v. United States, No. 09-0006 (E.D. Mo. Feb. 3, 2009) (same); Moon v. Nat’l

Asset Recovery Servs., No. 09-0117 (E.D. Mo. Feb. 2, 2009) (same). The plaintiff does not

demonstrate that he is now facing an imminent danger of serious physical injury, and therefore

he does not fall within the sole exception to the “three strikes” provision of the PLRA.

Accordingly, the Court will revoke the plaintiff’s in forma pauperis status, vacate the order

granting his in forma pauperis application, bar the plaintiff from proceeding in forma pauperis

under 28 U.S.C. § 1915(g) in any future civil action filed in this district, and dismiss this action

without prejudice to refiling upon payment in full of the $350.00 filing fee.

       An Order accompanies this Memorandum Opinion.



       Signed this 10th day of December, 2012.



                                                          /s/
                                                          RICHARD W. ROBERTS
                                                          United States District Judge




                                                  2